IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00168-CV

MICHAEL BARRETT
AND SUZANNE SUMMERS,
                                                           Appellants
v.

COLBERT BALL TAX SERVICE L.L.P.,
                                                           Appellee



                          From the 170th District Court
                            McLennan County, Texas
                           Trial Court No. 2010-207-4


                          MEMORANDUM OPINION


      Appellants Michael Barrett and Suzanne Summers, presented a notice of appeal

regarding a trial court order or judgment signed on May 18, 2012. By letter dated, June

15, 2012, the Clerk of this Court notified appellants that the docketing statement was

past due and must be filed within 21 days from the date of the letter. No docketing

statement was received and filed. By letter dated July 26, 2012, the Clerk of this Court

warned appellants that the appeal would be dismissed without further notification

unless, within 14 days from the date of the letter, a docketing statement was filed.
Again, no docketing statement was received and filed. We also note that appellants

have not paid for the clerk’s record, the court reporter’s record, or this Court’s fees

associated with the appeal.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (West 2005); and § 51.208 (West Supp. 2011). Under these circumstances, we

suspend the rule and order the Clerk to write off all unpaid filing fees in this case. TEX.

R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court in no

way eliminates or reduces the fees owed by appellants.

        Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(b).




                                                  AL SCOGGINS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 30, 2012
[CV06]




Barrett v. Colbert Ball Tax Service L.L.P.                                           Page 2